
	

113 HR 5436 IH: AGE-IN Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5436
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Gibson introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide research, training, and navigator services to
			 youth and young adults on the verge of aging out of the secondary
			 educational system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Assistance in Gaining Experience, Independence, and Navigation Act of 2014 or the AGE-IN Act.
		2.Amendment to the Public Health Service ActPart R of title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is amended by
			 inserting after section 399CC the following:
			
				399CC–1.Grants for research, training, and navigator services for youth and young adults
					(a)Research grant
						(1)In generalThe Secretary, in consultation with the Coordinating Committee established under section 399CC and
			 the Administrator of the Administration for Community Living, shall award
			 a grant to a research organization to—
							(A)conduct a comprehensive meta-analysis on the existing empirical, peer-reviewed research on the
			 topic of youth and young adults with an autism spectrum disorder or other
			 developmental disabilities as such individuals age-out of the school-based
			 support system (referred to in this section as transitioning youth);
							(B)conduct research on the existing infrastructure for transitioning youth, including access to health
			 care, continuing education and vocational training programs, supportive
			 and community-based integrated housing, accessible transportation
			 services, and public safety and community integration programs (including
			 first responder training); and
							(C)develop a comprehensive strategic plan (in accordance with paragraph (2)) for the establishment of
			 a Transition Navigator grant program to provide transitioning youth with a
			 comprehensive and interdisciplinary set of support services.
							(2)Strategic planThe strategic plan developed under paragraph (1)(C) shall include—
							(A)proposals on establishing best practices guidelines to ensure interdisciplinary coordination
			 between all relevant service providers (including first responders), the
			 transitioning youth, and their family, and in conjunction with the
			 transitioning youth's Individualized Education Plan as prescribed in
			 section 614 of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414), to maximize the transitioning youth’s self-determination;
							(B)comprehensive approaches to transitioning, including—
								(i)services to increase access to, and the successful integration and completion of, postsecondary
			 education, peer support, vocational training (as defined in section 103 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 723)), self-advocacy skills, and
			 competitive, integrated employment;
								(ii)community-based behavioral supports and interventions;
								(iii)community-based integrated residential services, housing, and transportation;
								(iv)nutrition, health and wellness, recreational, and social activities; and
								(v)personal safety services that consider the specific needs of transitioning youth who are at risk of
			 becoming involved with public safety agencies or the criminal justice
			 system;
								(C)culturally and linguistically competent and sensitive service delivery models; and
							(D)proposals which seek to—
								(i)increase the effectiveness of such practices to provide successful transition services;
								(ii)increase the ability of the entity to provide supports and services to underserved populations and
			 regions;
								(iii)increase the efficiency of service delivery to maximize resources and outcomes; and
								(iv)ensure access to all services identified as necessary to transitioning youth of all capabilities.
								(3)Grant periodGrants awarded under this subsection shall be for a period of 2 years.
						(b)Transition navigator training grants
						(1)In generalThe Secretary, in consultation with the Coordinating Committee established under section 399CC and
			 the Administrator of the Administration for Community Living, shall
			 establish a Transition Navigator Grant Program to award multiyear training
			 initiative grants to establish and carry out a collaborative,
			 interdisciplinary training and services initiative, that is based on the
			 data and best practice guidelines developed under subsection (a), to train
			 transition navigators to provide transitioning youth with the services and
			 skills necessary to lead an independent, integrated life.
						(2)EligibilityTo be eligible for a grant under this subsection, an entity shall—
							(A)be a University Center for Excellence in Developmental Disabilities Education, Research and Service
			 or a comparable interdisciplinary entity capable of fulfilling the scope
			 of activities described in section 153 of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15063); and
							(B)prepare and submit an application to the Secretary in accordance with paragraph (3).
							(3)ApplicationTo be eligible to receive a grant under this subsection, an entity shall submit to the Secretary an
			 application demonstrating the capacity to successfully train an
			 interdisciplinary group of service providers on the best practice
			 guidelines contained in strategic plan under subsection (a). The
			 application shall include additional information, including—
							(A)the number of trainees, students, or providers expected to be trained under the grant, and in what
			 timeframe;
							(B)the interdisciplinary scope of faculty, staff, mentors, and community-based trainers affiliated
			 with the applicant;
							(C)the ability to provide training services to a culturally diverse set of students and in a
			 culturally competent, culturally sensitive manner; and
							(D)the ability to train providers in underserved areas and to serve underserved populations.
							(4)Grant period and annual evaluation
							(A)Grant periodNavigator training grants awarded under this subsection shall be for a period of 3 years. The
			 Secretary may renew a grant for an additional 3-year period based on the
			 results of the evaluations submitted under subparagraph (B).
							(B)Annual evaluationA grantee under this subsection shall submit to the Secretary an evaluation of progress made during
			 each grant year in achieving the purposes for which the grant was awarded.
			 Such evaluation shall include an analysis of—
								(i)any performance metrics required by the Secretary;
								(ii)the grantees recruitment of students into the program; and
								(iii)the recruits’ cultural diversity and the interdisciplinary nature of their interests or background.
								(5)Longitudinal evaluation
							(A)In generalThe Secretary shall enter into a contract with a third-party organization with expertise in program
			 evaluation for the conduct of an evaluation of the success of grantees
			 under this subsection in meeting the goals of the strategic plan submitted
			 under subsection (a)(2) and their grant application.
							(B)ProcedureA third-party organization that enters into a contract under subparagraph (A) shall monitor
			 grantees under this subsection and report back to the Secretary with a
			 longitudinal analysis of the effectiveness of the program carried out by
			 the grantee. Such analysis shall include an examination of—
								(i)whether and to what extent the training regime sufficiently met the goals of the strategic plan
			 under subsection (a)(2);
								(ii)whether and to what extent graduates of the training program are successfully working to provide
			 services to transitional youth in an effective, comprehensive, and
			 appropriate manner; and
								(iii)the long-term efficacy of the program and the strategic plan on increasing and sustaining
			 transitional youth’s—
									(I)enrollment in, and completion of, postsecondary education or vocational training programs;
									(II)participation in integrated, competitive employment;
									(III)continued access to peer support;
									(IV)continued access to, and benefitting from, community-based behavioral supports and interventions;
									(V)consistent access to community-based integrated residential services, housing, and transportation;
			 and
									(VI)continued access to nutrition, health and wellness, recreational, and social activities.
									(6)SupplementActivities carried out under a grant under this subsection shall supplement, not supplant, existing
			 programs and activities designed to provide interdisciplinary training to
			 services providers aimed at serving transitional youth.
						.
		
